Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. While the applicants are thanked for the bona fide attempt to correct the title, the new language does not render the title sufficient specific to the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US Pub.2019/0377283).

Regarding claim 2, Suzuki et al. (US Pub.2019/0377283) teach an image forming apparatus further comprising a secondary transfer member that is disposed outside the belt rotation path so as to face the first support member across the intermediate transfer belt (fig.9, #20), and performs the secondary transfer of the toner image on the intermediate transfer belt onto a sheet (para.0035).
Regarding claim 3, Suzuki et al. (US Pub.2019/0377283) teach an image forming apparatus wherein a first belt part (fig.9, the part of #17 adjacent to the roller facing #20) and a second belt part (fig.9, part of #17 adjacent to the roller facing #21) of the intermediate transfer belt are respectively supported by the first support member and the second support member (see fig.9), and the image forming unit is disposed upstream of the first belt part in the belt rotation direction and downstream of the second belt part in the belt rotation direction (fig.9, #17 rotated in counter clockwise direction to match paper feeding direction, thus this is met by position of #6).
Regarding claim 4, Suzuki et al. (US Pub.2019/0377283) teach an image forming apparatus wherein the intermediate transfer belt is kept slanted with the second belt part being higher than the first belt part (fig.9, see orientation of #17).

Regarding claim 8, Suzuki et al. (US Pub.2019/0377283) teach an image forming apparatus wherein the conveyance member includes rotational blades that are disposed in a longitudinal direction of the bottle body, and rotate to apply a conveyance force to the replenishment toner (see fig.5, #209 & #210).
Regarding claim 9, Suzuki et al. (US Pub.2019/0377283) teach an image forming apparatus further comprising a CPU that controls rotation of the rotational blades (para.0047: though a CPU is not explicitly discussed, the language of para.0047 indicates that power can be transmitted or not, thus some CPU or processor is present in all image forming apparatus to control the motors and timing of the apparatus and must be present to control the driving/not driving).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub.2019/0377283) in view of Takada (US Pub.2003/0235440).
Suzuki et al. (US Pub.2019/0377283) teach all of the limitations of claim 1, upon which claim 5 depends.
However, Suzuki et al. (US Pub.2019/0377283) fail to teach the toner supply bottle being disposed on one side of the intermediate transfer belt in a width direction.
Regarding claim 5, Takada (US Pub.2003/0235440) teaches an image forming apparatus with image forming unit(s) disposed below an intermediate transfer belt (see fig.1) comprising toner supply bottles (fig.3, #30a-d), wherein the toner supply bottle is disposed on one side of the intermediate transfer belt in a belt width direction of the intermediate transfer belt (see fig.3, #30a-d disposed next to #8).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the toner supply bottle location of Suzuki et al. (US Pub.2019/0377283) by using the side-by-side locations of the bottles and belt as in Takada (US Pub.2003/0235440) because it is a configuration that can still satisfy the increased size parameters of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub.2019/0377283) in view of Murakami (EP Pub.1413932).
Suzuki et al. (US Pub.2019/0377283) teach all of the limitations of claim 9, upon which claim 10 depends.
However, Suzuki et al. (US Pub.2019/0377283) fail to teach rotating the rotational blades based off of acquired coverage rates.
Regarding claim 10, Murakami (EP Pub.1413932) teaches an image forming apparatus (fig.1) with a toner supply bottle (fig.1, #1) containing a rotational blade (fig.1, #10) which is configured to adjust the blade rotational speed based off of image density requirements of the image to be formed (para.0103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image forming apparatus controls of Suzuki et al. (US Pub.2019/0377283) by using the teachings of Murakami (EP Pub.1413932) in order to allow the apparatus to resupply toner in the appropriate amounts while reducing power consumption and cost (para.0103).
Based on the teachings, configuring the apparatus to be speed controlled based on coverage rates would be easily arrived at by one of ordinary skill without undue experimentation since a coverage rate of a print is closely related as an indicator of the print’s required image density as both demonstrate a rate at which toner is used.

s 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub.2019/0377283) in view of Tsuritani et al. (US Pub.2013/0028638).
Suzuki et al. (US Pub.2019/0377283) teach all of the limitations of claim 9, upon which claims 12 and 13 depend.
Regarding claim 13, Suzuki et al. (US Pub.2019/0377283) teach an image forming apparatus wherein the image forming unit includes a developing unit (fig.9, #9) that develops an electrostatic latent image formed on a photoreceptor by toner of the single color (fig.9, #104 operates on #7).
However, Suzuki et al. (US Pub.2019/0377283) fail to be explicit about many of the apparatus controls.
Regarding claim 11, Tsuritani et al. (US Pub.2013/0028638) teach a toner supply bottle (fig.17, #50) comprising a conveyance member that conveys the replenishment toner contained in the bottle body toward the supply unit (fig.17, #53A/B) wherein the conveyance member includes rotational blades that are disposed in a longitudinal direction of the bottle body (fig.17, #53A & #53B), and rotate to apply a conveyance force to the replenishment toner (para.0137) wherein the CPU acquires a residual amount of the replenishment toner in the toner supply bottle, when the acquired residual amount is larger than a threshold value th4, the CPU rotates the rotational blades at a speed lower than a reference speed, and when the acquired residual amount is equal to or less than the threshold value th4, the CPU rotates the rotational blades at the reference speed (para.0144).

Regarding claim 13, Tsuritani et al. (US Pub.2013/0028638) teach a toner supply bottle (fig.17, #50) comprising a conveyance member that conveys the replenishment toner contained in the bottle body toward the supply unit (fig.17, #53A/B) wherein the conveyance member includes rotational blades that are disposed in a longitudinal direction of the bottle body (fig.17, #53A & #53B), and rotate to apply a conveyance force to the replenishment toner (para.0137) wherein the image forming unit includes a developing unit that develops an electrostatic latent image formed on a photoreceptor by toner of the single color, the CPU acquires an index value indicating an amount of toner in developer contained in the developing unit (para.0078-0079), when the acquired index value is less than a threshold value thl, the CPU rotates the rotational blades (para.0078), and when the acquired index value is equal to or larger than the threshold value thl, the CPU prohibits the rotational blades from rotating (para.0079). 

It would have been obvious, regarding claim 11, to one of ordinary skill in the art at the time of filing to modify the conveyance of Suzuki et al. (US Pub.2019/0377283) by using the control that varies the speed of the rotating blades based on the remaining amount of toner in the supply bottle as in Tsuritani et al. (US Pub.2013/0028638) in order to restrict decreases in toner pressure at the discharge opening and thereby stabilize toner discharge amounts (para.0145).
It would have also been obvious, regarding claim 12, to one of ordinary skill in the art at the time of filing to modify the conveyance of Suzuki et al. (US Pub.2019/0377283) by using the separately rotatable and separate driving speeds of Tsuritani et al. (US Pub.2013/0028638) in order to increase toner pressure on the downstream side of the discharge outlet and facilitate discharge into the supply unit (para.0141). 
It would have been further obvious, regarding claim 13, to one of ordinary skill in the art at the time of filing to modify the controls of Suzuki et al. (US Pub.2019/0377283) .




Claim 14 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki et al. (US Pub.2019/0377283) in view of Tsuritani et al. (US Pub.2013/0028638).
Suzuki et al. (US Pub.2019/0377283) teach all of the limitations of claim 1, upon which claim 14 depends.
However, Suzuki et al. (US Pub.2019/0377283) fail to be explicit about anything concerning the support rollers or belt driving.
Regarding claim 14, Tsuritani et al. (US Pub.2013/0028638) teach a similarly configured intermediate transfer belt with a belt (fig.1, #8) supported by and rotated around two supporting members (fig.1, #9 and #10) wherein one of the first support member and the second support member is a driving roller, and the other is a driven roller (para.0040).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the intermediate transfer belt and support members of Suzuki et al. (US Pub.2019/0377283) by having a driving roller and a driven roller as in Tsuritani et al. .

Response to Arguments
Applicant's arguments filed 6 April 2021 have been fully considered but they are not persuasive.
The applicants argue that the limitations of previous claim 7, currently added to claim 1, indicate a particular direction “perpendicular to the axis of rotation of the photoreceptor” and that this distinguishes over the prior art of Suzuki et al. (US Pub.2019/0377283) which the applicant alleges “moves in the same direction as the axis of the photoreceptor”.  While it is true that in the embodiment of fig.1-5 of Suzuki et al. (US Pub.2019/0377283), the toner is delivered by #210 in the direction perpendicular to the axis, the applicants’ arguments are not persuasive on two points.  First, the rejection is relying on the embodiment of fig.9, in which the toner container #13 has a depth into the machine and a length W1, not on the embodiment of fig.1-5.  Unfortunately, Suzuki et al. (US Pub.2019/0377283) fail to disclose definite specifics about the delivery configuration of the cartridge from fig.9, merely stating that it is similar to that of fig.5 (see para.0053&0055).  While it would be reasonable to assume that some means would be provided to move the developer along the length S, a rejection cannot be made on mere assumptions.  Similarly, it is improper for the applicant to read into the reference and assert that the embodiment of fig.9 solely moves the developer in the direction parallel to the drum axis.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this instance, the claim language states clearly “a conveyance member that conveys the replenishment toner contained in the bottle body toward the supply unit”.  Regardless of which direction the developer is being conveyed in fig.9, the reference states in para.0053 “The printer according to the second embodiment…is substantially the same as the printer according to the first embodiment in terms of [not otherwise described] features”.  Since the internal configuration of the bottle #13 in fig.9 is not described, the configuration must be informed by the disclosure of the first embodiment.  Para.0047 sets forth that the conveyance member 210 causes the toner to move in the container body toward the supply port 206 and in para.0048: “the toner in the toner supply container 13 is conveyed to  the developing portion 9 corresponding thereto through the supply port 206 by the toner conveyance mechanism 14”.  In para.0049, the reference discloses “The toner inflow port receives the toner supplied through the supply port 206”.  As a result, regardless of which direction the supply mechanism 210 might be oriented and operable in fig.9, #210 is clearly disclosed as delivering the developer from the bottle body toward the supply unit.  Conveyance member clearly delivers developer 
The applicants also argue that Suzuki et al. (US Pub.2019/0377283) does not teach features of claim 8, again reading “the direction perpendicular to the rotation axis direction” into the claim language improperly.  For the same reasons discussed above, this argument is not persuasive since this language is not part of the claim limitations.
Regarding claim 12, the applicants are again reading limitations into the claim language.  The applicants assert that the conveyance member of Tsuritani is screws, not rotational blades.  In the art, conveyance screws are known to have ‘blades’ mounted in a helical pattern on a shaft.  The term ‘blade’, in the art, is not limiting to flaps or paddles exclusively.  Thus the screw blades of Tsuritani’s conveyance member are deemed to read upon the claim language and this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




                                                                                                                                                                                                        /WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
5/21/2021